Citation Nr: 0942559	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-34 333	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Boston, Massachusetts.


FINDING OF FACT

The Veteran has bilateral tinnitus; the 10 percent rating 
currently assigned for the disability is the maximum 
schedular rating available.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87 
(Diagnostic Code 6260) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher evaluation for his bilateral 
tinnitus.  He says that his tinnitus has increased in volume.  
He maintains, in essence, that separate evaluations should be 
assigned for each ear because he perceives the condition 
bilaterally.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  That diagnostic code was revised effective June 13, 
2003.  The revisions were intended to codify VA's long-
standing practice of assigning a single 10-percent evaluation 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which had concluded that no more than 
a single 10-percent disability evaluation could be assigned 
for tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The Court held that the pre-June 
13, 2003 versions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
required the assignment of "dual ratings" for bilateral 
tinnitus.  Id. at 78.

Ultimately, the United States Court of Appeals for Federal 
Circuit (Federal Circuit) reversed the Court's decision in 
Smith, affirming VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts.  Finding that there was a lack of evidence in the 
record that VA's interpretation of Diagnostic Code 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in failing to 
defer to VA's interpretation.

In light of the foregoing, it is clear that the 10 percent 
rating currently assigned for the Veteran's bilateral 
tinnitus is the maximum schedular rating available.  There is 
no legal basis upon which to award separate schedular ratings 
for tinnitus in each ear.  Nor is there any evidence to 
suggest that his tinnitus is so exceptional or unusual as to 
implicate the provisions of 38 C.F.R. § 3.321.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, there is no legal basis for the claim or undisputed 
facts render a claimant ineligible for the benefit claimed.  
VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 
9, 2004).


ORDER

A schedular rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


